Citation Nr: 0713450	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



WITNESSES AT HEARING ON APPEAL

The veteran and a friend

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from April 1965 to October 
1968.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2003 decision by the RO.

The veteran and a friend testified at a video conference 
hearing held at the RO on April 20, 2005, before the 
undersigned Board member sitting in Washington, D.C.

The veteran appealed a July 2005 decision by the Board to the 
Court of Appeals for Veterans Claims.  Pursuant to a November 
2006 joint motion for remand and order, the case was returned 
to the Board for compliance with the instructions in the 
joint motion.

In the present case, the joint motion for remand notes that 
relevant VA treatment records for the period from August 1985 
to January 1990 were received by the RO in December 2003, 
subsequent to the only compensation and pension audiology 
examination of the veteran conducted in March 2003.  
Therefore, the examiner did not consider these records in his 
determination of the severity and etiology of the veteran's 
hearing loss and tinnitus, and the Board's July 2005 decision 
was based on an examination that had not included review of 
the veteran's complete medical history.
 
Accordingly, pursuant to the instructions in the joint 
motion, a remand is necessary in order to afford the veteran 
another compensation and pension audiolology examination to 
determine the severity and etiology of the veteran's hearing 
loss and tinnitus, and to allow the veteran to submit 
additional evidence and argument on the questions at issue.
For the foregoing reasons, another VA audiological 
examination is needed in order to obtain a clarifying opinion 
on the severity and etiology of the veteran's hearing loss 
and tinnitus after review of the claims file and the 
veteran's service medical records.  Accordingly, this matter 
is hereby remanded for the following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.    If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  After the foregoing development has 
been completed, schedule the veteran for 
an audiometric examination.  The examiner 
should be asked to review the expanded 
record, examine the veteran, provide an 
examination report that addresses 
diagnosis(es) of the veteran's hearing 
loss and tinnitus, the level of severity 
of the veteran's symptoms, and an opinion 
on the likelihood of whether his hearing 
loss and tinnitus is related to his 
service.  The examiner should provide a 
detailed rationale for his/her opinions.  
When the examination is completed, 
associate the report with the claims 
file.

3.  Thereafter, take adjudicatory action 
on the veteran's claim for service 
connection for hearing loss.  If any 
benefit sought remains denied, issue a 
supplemental SOC to the veteran and his 
representative.


After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).



